DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12, 14-17, 19-20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1, 16 and 24, the closest prior art Tojyo (USPAT 4150871), fails to disclose in combination with all of the other elements of the claim wherein -2.5 < f/f3 < -1.5 is satisfied and the third lens comprises a concave image-side surface. While modification of a lens system results in predictable results, it would not be obvious or within the ordinary skill in the art to modify Tojyo to satisfy all of the above limitations simultaneously. Such modifications would require an extensive amount of experimentation to find the best combination of lens materials, lens radii and other lens variables to satisfy the intended purpose of the system without any guarantee of success.

Regarding independent claim 17, the reasons for allowance given in the rejection dated 5/4/2020 on page 2 are reproduced here:

With respect to claim 17, the closest prior art Sekine et al. (PGPUB 20160282588), fails to disclose in combination with all of the other elements of the claim wherein the third lens comprises a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872